IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit
                               No. 06-50295                          F I L E D
                            Conference Calendar                    September 21, 2007

                                                                 Charles R. Fulbruge III
                                                                         Clerk
UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

v.

ALFREDO SANDOVAL-VALLEJO,
Also Known as Alfredo Vallejo, Also Known as Alfredo Galindo,

                                         Defendant-Appellant.



                Appeal from the United States District Court
                     for the Western District of Texas
                           No. 3:05-CR-2018-ALL



 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before JONES, Chief Judge, SMITH and STEWART, Circuit Judges.
PER CURIAM:*


     This court affirmed the sentence of Alfredo Sandoval-Vallejo. The Su-



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                    No. 06-50295

preme Court vacated and remanded for further consideration in light of Lopez
v. Gonzales, 127 S. Ct. 625 (2006). Sandoval-Vallejo challenges the district
court’s increase in his term of imprisonment based on its determination that his
conviction of cocaine possession constituted an aggravated felony for purposes
of U.S.S.G. § 2L1.2(b)(1)(C). Although Sandoval-Vallejo has been released from
prison, his case is not moot, because he is serving his supervised release term
and is present in the United States. Cf. United States v. Rosenbaum-Alanis, 483
F.3d 381, 382-83 (5th Cir. 2006).
      Under Lopez, the district court committed plain error. See Lopez, 127 S.
Ct. at 633; United States v. Villegas, 404 F.3d 355, 364 (5th Cir. 2005). Because
Sandoval-Vallejo has shown that there is a reasonable probability that he would
have received a lesser sentence if not for misapplication of the guidelines, the
plain error affected his substantial rights and seriously affected the fairness of
the proceeding. See Villegas, 404 F.3d at 364-65.
      Accordingly, the conviction is AFFIRMED, and the sentence is VACATED
and REMANDED for resentencing. On remand, Sandoval may seek a modifica-
tion of his term of supervised release pursuant to 18 U.S.C. § 3583(e)(2).




                                         2